Appeal from an order of the Special Term entered in the Rensselaer county clerk’s office on September 10, 1941, denying defendant’s motion to vacate an order of the Supreme Court rendered on December 27,1937, which granted a separation from the defendant. The parties were married on September 21, 1929, at Pittsfield, Mass., after the defendant had been previously married. On January 14, 1927, he had been divorced by his previous wife and the judgment of divorce forbade him to remarry within the statutory period of three years. Defendant had obtained no permission for his marriage to plaintiff. A separation was granted to plaintiff on December 27, 1937, which provided for the payment of alimony. Defendant did not comply with its provisions and was, on March 28, 1941, adjudged in contempt of court for such failure. He then moved to vacate both the order adjudging him in contempt and the judgment of separation, which motion was denied. Order unanimously affirmed, with twenty-five dollars costs and disbursements. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.